Citation Nr: 0903662	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-38 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral flat foot, plantar fasciitis and heel spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In written argument submitted to the Board in December 2008, 
the veteran's representative appears to be raising the issue 
of entitlement to service connection for venous 
insufficiency.  This issue has not been addressed by the RO.  
Therefore, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's pes planus is not more than moderate, and the 
overall functional impairment of each foot is less than 
moderate.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral flat foot, plantar fasciitis and heel spurs have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.71a, Diagnostic Codes 5276, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in May 2005 and March 2006.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the March 2006 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in June 2006  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded an 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the severe pes planus is unilateral 
and a 30 percent evaluation is warranted if the severe pes 
planus is bilateral.  

The Board notes that the use of the conjunctive "and" in the 
regulation means that in order to establish entitlement to a 
rating at that level, all of the stated requirements would 
have to be met or more nearly approximated than the 
respective criteria for the lower rating.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.        §§ 4.10, 4.40 and 4.45 (2008) 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral foot disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The RO granted service connection for the veteran's bilateral 
flat foot, plantar fasciitis and heel spurs in an August 1994 
rating decision.  The disability was assigned a 10 percent 
evaluation at that time.  The veteran's request for an 
increase was received in May 2005.  She alleges that she is 
entitled to a higher disability rating because she is barely 
able to walk and cannot go up and down stairs in a normal 
manner.

Upon VA examination in May 2005, the veteran complained of 
pain in both feet rating a 10 on a scale of zero to 10.  She 
also noted that she has been prescribed inserts and orthotics 
for her shoes, but does not use a brace, cane, crutch, or 
walker.  An examination of her feet revealed that the skin 
was warm and dry without obvious callus formation or 
ulcerations on either foot.  Dorsalis pedis and posterior 
tibial pulses were +2 and intact bilaterally.  There was 
trace swelling in both feet.  There was no obvious deformity 
of the toes noted on either foot.  Homan sign was negative 
and it was nontender to compression.  The veteran's shoes 
were worn on the lateral aspect, more on the left foot.  The 
veteran complained of pain with palpation of the heels and 
there was flattening noted of the longitudinal arches.  The 
veteran walked with normal posture, but a broad-based 
antalgic gait.  There was no pain upon range of motion 
testing or flare up of any of the joints.  There was also no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner concluded 
by diagnosing the veteran with bilateral plantar fasciitis 
and pes planus affecting the veteran primarily in relation to 
complaints of chronic pain unrelieved with analgesics and 
anti-inflammatory agents, as well as orthotics.  He also 
noted that the veteran's feet disability may be exacerbated 
by morbid obesity.

X-ray studies of the veteran's feet and ankles were also 
performed in May 2005.  The X-ray examination of her ankles 
showed that the bones were well mineralized.  There were no 
fractures or other acute osseous or articular abnormalities.  
The ankle mortises were intact and the soft tissue was 
unremarkable.  As for the X-ray study of the feet, there was 
no fracture or other acute osseous or articular abnormalities 
in either foot.  The bones appeared well-mineralized, and the 
joint spaces were maintained.  The soft tissues were 
unremarkable.  

VA progress notes from April 2006 indicate that the veteran 
complained of knee and foot pain.  She stated that she hears 
crunching sounds in both knees when sitting down and 
requested a cane to help with mobility.  An examination of 
the veteran's extremities revealed no clubbing, no cyanosis, 
no edema, and no crepitus in the knees.  The veteran's left 
foot was tender at the base of the first metatarsal, but 
there was no edema, redness, or swelling of the feet.  

In sum, the medical evidence of record does not suggest that 
the veteran's flat feet disability is manifested by marked 
deformity, accentuated pain on use, swelling on use, or 
characteristic callosities.  The evidence also fails to 
demonstrate weakened movement, excess fatigability, 
incoordination, pain on movement for any of the joints 
involved.  Although there is some evidence of swelling and 
pain upon palpation, the evidence does not indicate that this 
pain is accentuated such as to warrant a severe, as opposed 
to moderate, disability rating.  Moreover, there is no 
objective evidence of the remaining criteria to support a 30 
percent disability evaluation, such as marked deformity or 
callosities.  Accordingly, a disability rating higher than 10 
percent is not warranted under Diagnostic Code 5276.

The Board has taken into consideration the veteran's 
statements regarding the severity of her symptoms, and the 
pain and discomfort she experiences on a regular basis.  The 
veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that she does not have sufficient functional impairment to 
warrant a higher rating.  

The Board has considered whether there is any other schedular 
basis to grant this claim but has found none.  In particular, 
the Board has determined that a compensable rating is not 
warranted for either foot under Diagnostic Code 5284, which 
provides that foot injuries will be rated as 10 percent 
disabling if they are moderate.  In this regard, the Board 
notes that there is little objective evidence of any 
functional impairment of either foot.  As noted above, the 
May 2005 examiner specifically found that there was no 
weakened movement, excess fatigability, or incoordination.  
In addition, she stated that there was no increase in 
functional impairment following repetitive use.  She did not 
identify objective evidence of pain.  Therefore, each foot 
would warrant a noncompensable rating if it were rated under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.31 (2008).

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claim because the preponderance of the evidence is against 
the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral flat foot, plantar fasciitis and heel spurs is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


